DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,343,803. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim having a broader scope recites similar steps as that of the referenced U.S. Patent No. 11,343,803. The mapping of instant claim 1 and claim 5 of referenced U.S. Patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent No. 11,343,803
1
A method for a Master base station which operates a first cell, comprising:
5
 A method for a first radio station, comprising: serving a first cell; 

configuring Dual Connectivity which is for a radio terminal using the first cell and a second cell which is operated by a Secondary base station,

communicating with a radio terminal that performs dual connectivity using the first cell and a second cell served by a second radio station;



performing, with a radio terminal, radio resource control for the first cell and the second cell in order to perform the dual connectivity; 

transmitting, to the Secondary base station, information related to configuration changes of the second cell,

transmitting, to the second radio station, information that is related to modification of a measurement configuration for both the first cell and the second cell; 

and transmitting, to the radio terminal via the Secondary base station, a Radio Resource Control (RRC) message including radio resource configuration of the second cell.

and transmitting, to the radio terminal through the second radio station, configuration information related to the measurement configuration for both the first cell and the second cell.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,536,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim having a broader scope recites similar steps as that of the referenced U.S. Patent 10,536,930.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of U.S. Patent No. 9,961,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim having a broader scope recites similar steps as that of the referenced U.S. Patent 9,961,672.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii et al. (U.S. Patent Application Publication No. 2017/0272364) and further in view of Lee et al. (U.S. Patent Application Publication No. 2015/0319801)

Regarding Claim 1, Ishii et al. teaches A method for a Master base station which operates a first cell (Ishii et al. teaches a macro base station for controlling a user equipment (UE) and a small-node device in a cellular telecommunications network (par [0017])), comprising: configuring Dual Connectivity which is for a radio terminal using the first cell and a second cell which is operated by a Secondary base station (Ishii et al. teaches that the cellular network devices opportunistically offload traffic from the macro base stations and are denoted as small-node devices (par [0059]; FIG. 3); the small-node device is analogous to a femto or pico base station (par [0059]); D2UE and BS2UE transmissions can operate in different bands exploiting carrier aggregation functions (par [0064]; FIG. 3); base station configures BS2D connection between base station and small-node device (par [0076]); base station uses control signaling in BS2D connection 730 to command small-node device to configure D2UE connection (par [0078]); small node devices operate femto or pico cell (par [0010]; FIG. 22D)), transmitting, to the Secondary base station, information related to configuration changes of the second cell (Ishii et al. teaches that the base station orders for UE and small-node device to re-configure D2UE connection (par [0079])), and transmitting, to the radio terminal via the Secondary base station, a Radio Resource Control (RRC) message including radio resource configuration of the second cell (Ishii et al. teaches that the Control plane (C-plane) signaling, such as RRC signaling is transmitted in D2UE connection 710 (par [0084]); RRC signaling includes RRC connection reconfiguration, radio resource configuration (par [0084]).
	Although teaching that the radio resource configuration of D2UE connection is transmitted to UE as noted above, because Ishii et al. does not explicitly teach transmitting, to the Secondary base station, information related to configuration changes of the second cell, and transmitting, to the radio terminal via the Secondary base station, a Radio Resource Control (RRC) message including radio resource configuration of the second cell.  Lee et al. teaches such a limitation. 
	Lee et al. is directed to method and apparatus for transmitting indication in wireless communication system.  More specifically, Lee et al. teaches the RRC at the macro cell controls management of all data radio bearers (DRBs) and radio resources, even though the DRBs and radio resources are established/configured at the small cell (par [0144]).  Further, Lee et al. teaches that the eNB controlling macro cell communicates with the eNB controlling the small cell to reconfigure DRB or radio resources at the small cell (par [0149]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Ishii so that the radio resource control message includes radio resource configuration of the second cell, as taught by Lee et al.  The modification would have allowed the system to configure a SCell efficiently (see Lee et al., par [0010]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414